           Case 1:17-cv-02400-RA Document 65 Filed 04/09/19 Page 1 of 2
            Case 1:17-cv-02400-RA Document 64 Filed 04/08/19 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

----------------------------------------------------X
WIZKIDS/NECA, LLC,
                                                               Civil Action No. 1: 17-cv-02400-RA
                          Plaintiff,

         -against-
                                                                                 I l1SDC-SDNY
                                                                              I D0CC\1£~T
TIU VENTURES, LLC,                                                           / EL£ClRO.~ICALL y                   FILED
                                                                             I DOC#:
                                                                             1
                          Defendant.                                             D \Tr:   ,.:.fl~_    D:-:--,;,r;:-,---
                                                                                                 f:::-:._

----------------------------------------------------X
        DEFENDANT'S NOTICE PURSUANT TO COURT ORDER (DOCKET 63)
                                                                                                            --   ·-
        Defendant TIII Ventures, LLC ("Defendant") hereby submits this notice pursuant to the

Court's Order (Dkt. 63). On March 31, 2019, this Court entered summary judgment for

Defendant on all of Plaintiffs claims. Dkt. 63. The Court ordered Defendant to inform it on or

before April 8, 2019 whether it intends to pursue its counterclaim to cancel Plaintiffs WIZKIDS

mark pursuant to 15 U.S.C. § 1119. Id

        Defendant and Plaintiff are currently discussing whether they can resolve the remainder

of this matter without further court intervention. Defendant is also reviewing its options with

counsel. Defendant respectfully requests that this Comi grant an additional three weeks, until

April 29, 2019, to inform the Court whether it will go forward with its counterclaim.

        Plaintiff has indicated it does not oppose this extension request.




                                                        - 1-
       Case
        Case1:17-cv-02400-RA
              1:17-cv-02400-RA Document
                                Document65
                                         64 Filed
                                            Filed 04/09/19 Page 22 of
                                                  04/08/19 Page    of22



Dated: April 8, 2019                McDERMOTT WILL & EMERY LLP

                                    By: Isl Monica S. Asher
                                    Monica S. Asher
                                    Lillian Horan
                                    340 Madison A venue
                                    New York, New York 10017
                                    Telephone: (212) 547-5400
                                    Facsimile: (212) 547-5444
                                    Email: masher@mwe.com

                                   John J. Dabney (pro hac vice)
                                   Katie Bukrinsky (pro hac vice)
                                   McDermott Will & Emery LLP
                                   500 N. Capitol St, N.W.
                                   Washington, D.C. 20001
                                   Telephone: (202) 756-8000
                                   Facsimile: (202) 756-8087
                                   Email: jdabney@mwe.com
                                   Email: kbukrinsky@mwe.com


                                   Attorneys for Defendant and Counterclaimant
                                   TIIJ Ventures, LLC




                                   -2-
